DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First off, it is noted that independent claim 1 is written in the “product-by process” format. It is well established by the courts, that the patentability of “product-by process” types claims, is found in the product itself and NOT in the process used to make it. Applicant seems to acknowledge this fact in line 2, of independent claim 1 due to the use of the phrase “may be prepared:”
 Applicant’s independent claim 1 is indefinite for the following reasons.
1) The use of the modifier phrases “preferably”, “more preferably” and “most preferably” to define the various concentration ranges for the iron salts and small organic molecules renders the metes and bounds of the scope of said concentration ranges indefinite. Applicant needs to delete all said modifier phrases of “preferably”, “more preferably” and “most preferably” from independent claim 1. Independent claim 1 must have only one concentration range for the iron salts component and must have only one concentration range for the small organic molecules component. If Applicant desires to further limit the concentration ranges of the iron salts component and the small organic molecules component, such needs to be done the addition of new dependent claims. 
2) Likewise the modifier phrases “preferably”, “more preferably” and “most preferably” to define the various molar ratio ranges of how the first solution is mixed with the second solution are indefinite because said wording renders the metes and bounds of the scope of the molar ratio indefinite. Applicant needs to delete all said modifier phrases of “preferably”, “more preferably” and “most preferably” from independent claim 1. Independent claim 1 must have only one molar ratio range for the of how the first solution is mixed with the second solution. If Applicant desires to further limit the of how the first solution is mixed with the second solution, such needs to be done the addition of new dependent claims. 
3) In line 3, of independent claim 1, the first letter “A” should not be capitalized and thus should be changed to --a--. 
4) In line 12, of independent claim 1, the term “20mto” makes no sense at all.
Furthermore, dependent claim 3 is also indefinite because it is written in the format of two sentences. A claim must be written in the format of a single sentence. 
Finally, please note that dependent claims 2-3 are also deemed to be indefinite because they are both directly dependent on independent claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Lines 1-2 of dependent claim 2 reads as followed: “The composition and products in claim 1 may be injected into a liquid stream contaminated with hydrogen sulfide . . .”. [Emphasis added]. Said is only an intended use limitation and does NOT in any way further limit the scope of the claimed compositions and products of independent claim 1.
Lines 1-2 of dependent claim 3 reads as followed: “The composition and products in claim 1 may be incorporated into solid substrates . . .”. [Emphasis added]. Said is only an intended use limitation and does NOT in any way further limit the scope of the claimed compositions and products of independent claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Please note that in light of dependent claims 2-3 being rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, said claims 2-3 will be properly rejected over a prior-art reference when independent claim 1 is properly rejected over said prior-art reference.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernholz et al. U.S. Patent Application Publication No.: 2017/0028449 A1.
Fernholz et al. discloses a method for cleaning a piece of equipment in place includes a plurality of cleaning cycles and optionally a rinse, where each cleaning cycle includes applying a first cleaning solution from a first supply tank through a first set of nozzles; and applying a second cleaning solution from a second supply tank through a second set of nozzles. The first cleaning solution may be applied for about 20 s to about 10 min, and the second cleaning solution for about 1 min to about 60 min. The cleaning cycle can be repeated from 5 to 150 times, and the first and second cleaning solutions can be recirculated during the process, see abstract.
Applicant’s claims are deemed to be anticipated over second cleaning solutions labeled as Combination 1 (B) and Combination 2 (B), as set forth in Table 1 on page 7. As way of illustration, Combination 2 (B) comprises 70.00 weight % of softened water, 10.00 weight % of sodium hydroxide (50%), 5.00 weight % of ferric sulfate 9 mole hydrate and 15.00 weight % of gluconic acid (50%).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al. U.S. Patent Application Publication No.: 2019/0106449 A1.
Powell et al. discloses methods for producing ferric maltol compositions, such as ferric trimaltol, are described in which maltolis reacted with a ligand modified ferric hydroxide and/or a ligand coated ferric hydroxide, see abstract.
Applicant’s claims are deemed to be anticipated over Example 4 over the step of Synthesis of Tartrate-Modified Ferric Hydroxide Gel, as set forth in paragraph [0079] which reads as followed: “14.87 g FeCl3.6H2O (0.055 mol) was added to 25 mL UHP water and stirred until dissolved. 4.12 g tartaric acid (0.0275 mol) was added to this solution and stirred until dissolved. 38 mL NaOH 5M was then gradually added to this solution producing a ferric hydroxide gel.” [Emphasis added].

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being obvious over Pilgrimm U.S. Patent Application Publication No.: 2009/0317327 A1.
Pilgrimm discloses aqueous dispersion of superparamagnetic single-domain particles, production and use thereof in diagnosis and therapy, see title and claims 1 and 10.
Pilgrimm’s independent claim 10 reads as followed: “A method for the production of an aqueous dispersion of superparamagnetic single-domain particles of iron hydroxide, iron oxide hydrate, iron oxide, iron mixed oxide or iron with a particle size of from 2 to 10 nm, which particles bear aliphatic di- and/or tricarboxylic acids selected from citric acid, malic acid, tartaric acid, derivatives or mixtures thereof as stabilizer substances on their surface, by precipitation of the superparamagnetic iron-containing particles from aqueous iron salt solutions using an alkali solution or ammonium hydroxide, subsequent treatment with . . .” [Emphasis added]. A preferred iron salt is iron(III) chloride (i.e. ferric chloride), see Preparative Example 6. 
Pilgrimm differs from applicant’s claimed invention in that there does not seem to be a direct teaching (i.e. by way of a specific example) to where tartaric acid is combined with an iron salt solution (e.g. aqueous iron(III) chloride (i.e. aqueous ferric chloride), and an alkali solution (e.g. aqueous sodium hydroxide) to produce aqueous iron hydroxide (e.g. aqueous ferric hydroxide) solutions/dispersions. 
It would have been obvious to one having ordinary skill in the art to use Pilgrimm’s said disclosure as very strong motivation to actually produce an aqueous solution/dispersion of iron hydroxide (e.g. aqueous ferric hydroxide). It is not inventive to merely follow the direct disclosure of a prior-art reference. Specifically, the choice of using tartaric acid is deemed to be at once envisaged from independent claim 10, since only three species of organic acids are set forth, namely citric acid, malic acid and tartaric acid. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764